Sawyer, C. J., concurring specially:
I do not see how the jury could have found the verdict they did unless they were misled by the instruction given at the plaintiff’s request. The instruction is not admissible with reference to the Statute of Limitations; if for no other reason, because the plaintiff does not allege title under that statute. The allegations of the complaint are insufficient to show an adverse possession. Nor is the evidence such as to justify the instruction upon a question of estoppel, if the instruction was itself properly framed in that aspect. In either view it should have been refused. The instruction asked by defendant was, I think, properly refused. It does not appear to me to he relevant to the case as presented by the evidence, either alone or in connection with the instruction erroneously given. I concur in the judgment on the grounds indicated.